ARNOLD, J.,
delivered the opinion of the court.
The court erred in quashing the affidavit and dismissing the cause. A construction of § 1302 of the code is too strict and literal, which requires that the affidavit for an attachment for rent shall be made before the same officer who issues the writ or before an officer in the same county in which the writ is to run. All that is material as to the affidavit in such case is, that it shall contain what the law requires and be sworn to before an officer competent to administer oaths. Griffing v. Mills, 40 Miss. 611; Reinhardt v. Carter, 49 Ib. 315.
Justices of the peace are among the officers enumerated in § 2294 of the code who are authorized to administer oaths whenever the same may be necessary or proper in any proceeding, in any court, or under any law of this State.

The judgment is reversed and the cause remanded.